ORDER
The Commission on Judicial Tenure and Discipline (the commission), by unanimous vote of its membership, has adopted and filed with this Court its written recommendation that respondent Aurendina G. Veiga be removed from the office of Associate Magistrate of the Rhode Island Traffic Tribunal (the Traffic Tribunal). The recommendation, submitted by the commission following a June 14, 2005 hearing on a charge that respondent Veiga had violated the Canons of Judicial Ethics by repeatedly failing to satisfy a check written by her on December 21, 2003 and returned due to insufficient funds, was arrived at upon the commission’s consideration of this violation within the broad context of “respondent’s past conduct and propensity to ignore her obligations under the Code of Judicial Conduct.”
Accordingly, we hereby direct respondent Veiga to appear before this Court in conference on June 29, 2005 at 9:30 a.m. and show cause why she should not be removed from her office as Associate Magistrate of the Traffic Tribunal in accordance with the commission’s recommendation.